Citation Nr: 1518120	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-31 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date later than December [redacted], 2010, for the reduction of compensation benefit payments due to incarceration.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to February 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case has since been transferred to the RO in Waco, Texas.  In a February 2014 written submission, the Oregon Department of Veterans' Affairs notified the RO that it had revoked its representation of the Veteran, effective December 23, 2013.  The RO acknowledged the revocation and later certified the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of a February 2011 notification letter.


FINDINGS OF FACT

1.  The Veteran was convicted of a felony on October [redacted], 2010; he was already incarcerated at that time.

2.  In a January 2011 decision, the RO notified the Veteran that it proposed to reduce his compensation benefit payments to the 10 percent rate, effective December [redacted], 2010, due to his incarceration for a felony conviction.  

3.  The Veteran's written response that same month constituted a waiver of the remainder of the 60-day due process period prior to final action on the reduction.  

4.  In a February 2011 decision, the RO reduced the Veteran's compensation benefit payments to the 10 percent rate, effective December [redacted], 2010 (correcting the originally proposed date), the 61st day of incarceration following conviction.  This action was taken based on the Veteran's written response.

CONCLUSION OF LAW

The criteria for an effective date later than December [redacted], 2010, for the reduction of compensation benefit payments due to incarceration have not been met.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The regulation governing reductions, however, contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal are addressed more specifically below.  See 38 C.F.R. § 3.105(e).  

A person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2014); 38 C.F.R. § 3.665(a) (2014); Mulder v. Gibson, 27 Vet. App. 10, 14-19 (2014) and VAOPGCPREC 3-2005 (Feb. 23, 2005).

In the case of a veteran with a service-connected disability evaluation of 20 percent or more, he or she shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  If a disability evaluation is less than 20 percent, a veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d). 

VA must notify a veteran that the benefits are subject to reduction due to his or her incarceration.  38 C.F.R. § 3.665(a).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that December [redacted], 2010 is the proper effective date for the reduction of compensation benefit payments due to the Veteran's incarceration.

In this case, the Veteran seeks an effective date later than December [redacted], 2010, for the reduction of his benefit payments due to his incarceration.  Specifically, he has indicated that the effective date for the reduced rate should be January 13, 2011, the date VA received his request to take action on the January 2011 proposed reduction.  See February 2011 notice of disagreement.

The Veteran had been receiving benefit payments at the 20 percent level based on a combined evaluation for service-connected postconcussive syndrome and associated migraine headaches since September 2008.  The Veteran had been incarcerated in a local correctional institution since March 2010, and he was convicted of a felony on October [redacted], 2010.  He was thereafter transferred to a state correctional institution.  See December 2010 report of general information; January 2011 report of incarceration; June 2011 VETSNET printout.

In a January 2011 letter, the RO notified the Veteran that it proposed to reduce his compensation benefit payments to the 10 percent rate, effective December [redacted], 2010, due to his incarceration for a felony conviction; the reduction of benefits would remain in effect until his release.  The RO explained that the payments would continue at the present rate for 60 days following the date of the notice to allow the Veteran time to submit new evidence showing that VA should not take the proposed action.  The RO also notified the Veteran that because he may not be due the full amount paid for the next 60 days, he could request in writing that VA adjust his benefits before the 60-day period ended in order to reduce the potential overpayment.

In a written response that same month, the Veteran requested that his benefit payments be reduced to the 10 percent rate in accordance with 38 C.F.R. § 3.665 "temporarily while [his] charge is being processed for dismissal."  He indicated that he would inform the RO when his conviction was overturned.

In February 2011, the RO reduced the Veteran's benefits to the 10 percent rate, effective from December [redacted], 2010, the 61st day of incarceration following his conviction.  See February 2011 VETSNET printout.  In the corresponding notification letter, the RO explained that it took the necessary action to reduce the Veteran's benefits based on his written response.  The RO also noted that the effective date was corrected to December [redacted], 2010.  Because the new effective date is one day later than originally proposed and is consistent with VA law and regulations, the Board finds that no prejudice to the Veteran has resulted from this changed date.

In regard to the effective date for the reduction, the RO assigned this date based on a calculation from the first day of incarceration for conviction of a felony consistent with the VA laws and regulations above.  The Veteran has not alleged an error in the date or nature of the conviction, or that the reduction itself was not proper given the circumstances of his confinement.  He has not submitted evidence to show that the conviction has been overturned or vacated, and there is no evidence that he has been released from custody.  The Board acknowledges the Veteran's contention that he is entitled to a later effective date because he was not notified before the actual effective date.  See February 2011 notice of disagreement.  Nevertheless, the Veteran was provided the necessary due process safeguards by way of the January 2011 proposed reduction notification letter.  See 38 C.F.R. §§ 3.665(a), 3.103(b)(2), 3.105(h).

In regard to the RO taking final action on the reduction prior to the expiration of the 60 day period, the Board finds that the RO reasonably construed the Veteran's January 2011 written response as a waiver of the remainder of the 60-day period, given the content of the notice letter and the Veteran's response.  The Veteran's response shows that he understood the nature of the proposed adjustment to his benefits and his option to request that the RO take action to avoid potential overpayment; he clearly requested that such action be taken.  The RO took final action to reduce the payments only after receipt of his response.  Moreover, the Veteran has not submitted evidence to show that he was entitled to the higher compensation rate at any time during the 60 day period, such as documentation showing that his conviction has been overturned or that he had been released from custody.  He did not challenge a February 2011 letter from the Debt Management Center showing that the adjustment still resulted in an overpayment.  In other words, there is no indication in the record at this time that the reduction was not appropriate starting from December [redacted], 2010.  See Mulder, 27 Vet. App. at 19-20 ("Congress and VA have concluded that, if the taxpayers are financing a veteran's incarceration, it is contrary to the public good to also pay him full VA disability benefits.") (internal quotations and citation omitted). 

Accordingly, the Board concludes that December [redacted], 2010 is the proper effective date for the reduction of compensation benefit payments due to the Veteran's incarceration.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date later than December [redacted], 2010, for the reduction of compensation benefit payments due to incarceration is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


